DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
In paragraphs [0078-0081], applicant is referring to Figure 6 while describing Figure 7. Moreover, in paragraphs [0082-0083] applicant is referring to Figure 7 while describing Figure 6.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially perpendicular” in claim 1 is a relative term which renders the claim indefinite. The term “substantially perpendicular” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. To expedite prosecution, examiner interprets “perpendicular or substantially perpendicular” to read as “perpendicular”.

Regarding claim 1, the recitation “a second region located on one side in one direction perpendicular or substantially perpendicular to a thickness direction of the housing with respect to the first region” is unclear. It is not clear as to what applicant is referring to by "On one side in one direction". On one side of what? To expedite prosecution, examiner interprets “a second region located on one side in one direction perpendicular or substantially perpendicular to a thickness direction of the housing with respect to the first region” to read as if Applicant meant to claim that the second region is located on one side of the housing with respect to the horizontal direction (one direction =X direction) that is perpendicular to the vertical direction (thickness direction= Z direction).
The recitation of claim 7 is unclear. Does the “sum of an area of the first region and an area of the third region is larger than an area of the second region when the housing is viewed from the thickness direction” change when the working medium flows from the third region toward the second region through the first region or it will stay the same? To expedite prosecution, examiner interprets “wherein when the working medium flows as gas in a flow path in the housing in a direction from the second region toward the third region through the first region” to read as a statement directed toward an intended use. 

The recitation of claim 8 is unclear. Does the “a sum of an area of the first region and an area of the third region is smaller than an area of the second region when the housing is viewed from the thickness direction” change when the working medium flows from the third region toward the second region through the first region or it will stay the same? To expedite prosecution, examiner interprets “wherein when the working medium flows as gas in a flow path in the housing in a direction from the second region toward the third region through the first region” to read as a statement directed toward an intended use. 

Claims 2-6, 9, and 10 are rejected at least insofar as they are dependent on rejected claim, and therefore include the same error(s).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 10 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by HULSE (US 20210071963 A1).

Regarding claim 1, HULSE discloses a heat conducting member (100: see Figures 1 and 6) comprising: a housing (110 which is as example 110-n-1 and 110-n-2) provided with a space inside (space between the 110-n-1 and 110-n-2); and a working medium (140) in the space (see ¶ [0037]); wherein the housing includes: a first region (R1); a second region (R2) located on one side (left side) in one direction (X direction) perpendicular or substantially perpendicular to a thickness direction (Z direction) of the housing with respect to the first region (see HULSE’s Figure 7 annotated by examiner); and a third region (R3) located on another side (right side) in the one direction (x direction) with respect to the first region (see HULSE’s Figure 7 annotated by examiner);  the first region (R1) includes: a first end portion (R1a) connected to the second region (R2: see HULSE’s Figure 7 annotated by examiner); and a second end portion (R1b) connected to the third region (R3) ; the first end portion (R1a) has a different position in the thickness direction (Z direction) than the second end portion (R1b: see HULSE’s Figure 7 annotated by examiner).
HULSE’s Figure 7 annotated by examiner 
    PNG
    media_image1.png
    1206
    846
    media_image1.png
    Greyscale



Regarding claim 2, HULSE discloses wherein the first region (R1) of the housing is inclined with respect to the thickness direction (Z direction: Examiner notes that R1 is inclined since R1 starts at y=0 and ends at y>0); and at least one of the second region and the third region of the housing is located to extend along the one direction (see R2 is located to extend along the one direction: see HULSE’s Figure 7 annotated by examiner). 

Regarding claim 3, HULSE discloses wherein the housing (110) includes an upper plate (110-s-1: HULSE indicated that the variation in naming the upper plate and the lower plate is to refer to different embodiments, while all embodiments include the same features with variation of cross ribs 130: see ¶ [0060]) and a lower plate (110-s-2) opposing each other in the thickness direction (Z direction: see HULSE’s Figure 8 annotated by examiner); the upper plate (110-s-1) includes an upper inclined portion (5a) inclined with respect to the thickness direction (Z direction); the lower plate (110-s-2) includes a lower inclined portion (4a) inclined with respect to the thickness direction (Z direction: see HULSE’s Figure 8 annotated by examiner); the first region (R1) includes the upper inclined portion (5a) and the lower inclined portion (4a: see HULSE’s Figure 8 annotated by examiner); and the upper inclined portion (5a) and the lower inclined portion (4a) oppose each other across a portion of the space ( see HULSE’s Figure 8 annotated by examiner).


    PNG
    media_image2.png
    575
    832
    media_image2.png
    Greyscale
HULSE’s Figure 8 annotated by examiner 

Regarding claim 4, HULSE discloses wherein the upper plate (110-s-1) includes: a first upper coupling portion (5b) coupled to the upper inclined portion (5a); and a second upper coupling portion (5c) coupled to the upper inclined portion (5a) on a side opposite to the first upper coupling portion (see HULSE’s Figure 8 (coupling) annotated by examiner); the lower plate includes (110-s-2): a first lower coupling portion (4b) coupled to the lower inclined portion (4a); and a second lower coupling portion (4c) coupled to the lower inclined portion (4a) on a side opposite to the first lower coupling portion (see HULSE’s Figure 8 (coupling) annotated by examiner); the second region (R2) includes the first upper coupling portion (5b) and the first lower coupling portion (4b) that oppose each other (see HULSE’s Figure 8 (coupling) annotated by examiner); the third region (R3) includes the second upper coupling portion (5c) and the second lower coupling portion (4c) that oppose each other (see HULSE’s Figure 8 (coupling) annotated by examiner); and the first region (R1) has a height (T1) in a normal direction of the lower inclined portion (4a) that is below a height (T2) of the second region (R2) in a normal direction of the first lower coupling portion (4b) and a height (T3) of the third region (R3) in a normal direction of the second lower coupling portion (4c), ( T1 < T2 and T1<T3: see HULSE’s Figure 8 (coupling) annotated by examiner).
HULSE’s Figure 8 (coupling) annotated by examiner 
    PNG
    media_image3.png
    859
    853
    media_image3.png
    Greyscale

Regarding claim 5, HULSE discloses wherein at least one of the upper inclined portion (5a) and the lower inclined portion (4a) includes a protrusion (P1) protruding in the thickness direction of the housing (5a includes a protrusion P1: see HULSE’s Figure 8 (coupling) annotated by examiner).
Regarding claim 6, HULSE discloses wherein the housing (110 which is as example 110-n-1 and 110-n-2) has a width (W) in the one direction (X direction) in the first region (R1) that is longer than a height (TA) of the housing in the thickness direction (Z direction), (see HULSE’s Figure 7 annotated by examiner).

Regarding claim 7, HULSE discloses wherein when the working medium (140) flows as gas in a flow path in the housing in a direction from the second region (R2) toward the third region (R3) through the first region (R1: the vapor of working medium 140 will flow from the lower region R2 to the highest region R3 through R1 via flow path 120-f: see HULSE’s Figure 8 annotated by examiner), a sum of an area of the first region (R1) and an area of the third region (R3) is larger than an area of the second region (R2) when the housing is viewed from the thickness direction (Z direction), (see HULSE’s Figure 7 annotated by examiner).

Regarding claim 10, HULSE discloses a wick structure (wick and vapor layer 120: see ¶ [0033]) located over the first region (R1), the second region (R2), and the third region (R3) in the housing (see 120-f in HULSE’s Figure 8 annotated by examiner).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over HULSE (US 20210071963 A1).

Regarding claim 8, HULSE discloses wherein when the working medium (140) flows as gas in a flow path in the housing in a direction from the second region (R2) toward the third region (R3) through the first region (R1: the vapor of working medium 140 will flow from the lower region R2 to the highest region R3 through R1 via flow path 120-f: see HULSE’s Figure 8 annotated by examiner). 
HULSE does not explicitly teach a sum of an area of the first region and an area of the third region is smaller than an area of the second region when the housing is viewed from the thickness direction. However, having “a sum of an area of the first region and an area of the third region is smaller than an area of the second region when the housing is viewed from the thickness direction” would merely require a change in the relative dimensions of the first region, the second region, and the third region. Since HULSE discloses that the heat conducting member is bendable, making the area of the second region (R2) greater than a sum of (R1 and R3) areas would merely require bending the heat conducting member at different locations, (see HULSE’s Figure 8 annotated by examiner where the width of R2 appears to be greater than the width of R1 + R3).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the locations of HULSE’s bend portions (R1a and R1b: HULSE’s Figure 7 annotated by examiner) to have a sum of an area of the first region and an area of the third region is smaller than an area of the second region when the housing is viewed from the thickness direction. Such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case, the device of HULSE would not operate differently with the claimed relative dimensions and since the size of the second region should be in direct proportion to the size of the heating element that is intended to be cooled therein.  Further, applicant places no criticality on the claimed relative dimensions (size), indicating “so that the vapor chamber 1 capable of performing heat conduction by bringing the heating element H into contact with the second region R2 can be easily formed even with the heating element H having a large size” (specification pp. [0083]). Such modification will provide the benefits of having the capability of cooling a heat source that have large footprint size or cooling a plurality of small heat sources that are placed adjacent to each other. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over HULSE (US 20210071963 A1) as applied to claim 1, in view of DUVAL (EP1068481B1: Machine Translation provided by Examiner).

Regarding claim 9, HULSE does not explicitly teach wherein the first region is located along a direction inclined with respect to the one direction when viewed from the thickness direction.
However, having “the first region is located along a direction inclined with respect to the one direction when viewed from the thickness direction” would merely requires a change in the configuration of HULSE’s first region to be located along a direction inclined with respect to the X direction. Since HULSE discloses that the heat conducting member is bendable, making HULSE’s first region to be located along a direction inclined with respect to the X direction would have involved a mere change the angle of HULSE’s bend portions (R1a and R1b: HULSE’s Figure 7 annotated by examiner) to be bend at an inclination angle with respect to the X direction. Moreover, it’s well known in the art to have a heat conducting member with a middle region that is located along a direction inclined with respect to the X direction, as evidenced by DUVAL (see DUVAL’s Figure 7 annotated by Examiner).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the bending angle of HULSE’s bend portions (R1a and R1b: HULSE’s Figure 7 annotated by examiner) to have the first region is located along a direction inclined with respect to the one direction when viewed from the thickness direction. Such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Such modification would provide the benefits of having a wider heat absorption area (R2) without changing the size of the heat conducting member while maintaining the total area for each of the heat dissipation regions (R1 and R3).
Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the bending angle of HULSE’s bend portions (R1a and R1b: HULSE’s Figure 7 annotated by examiner) to have the first region is located along a direction inclined with respect to the one direction when viewed from the thickness direction, since, as evidenced by DUVAL such provision was old and well-known in the art would provide the predictable benefit of having a wider heat absorption area (R2) without changing the size of the heat conducting member while maintaining the total area for each of the heat dissipation regions (R1 and R3).


    PNG
    media_image4.png
    358
    819
    media_image4.png
    Greyscale

DUVAL’s Figure 7 annotated by Examiner


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED AL SAMIRI whose telephone number is (571)272-8685. The examiner can normally be reached 10:30AM~3:30PM, M-F (E.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHALED AHMED ALI AL SAMIRI/             Examiner, Art Unit 3763                                                                                                                                                                                           



	/TAVIA SULLENS/               Primary Examiner, Art Unit 3763